Name: Commission Regulation (EEC) No 1862/90 of 29 June 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7. 90 Official Journal of the European Communities No L 170/ 19 COMMISSION REGULATION (EEC) No 1862/90 of 29 June 1990 on the supply of refined rape seed oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of * number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 900 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ NÃ ³ L 370, 30 . 12. 1986, p. 1 . (*) OJ No L 172, 21 . 6. 1989, p . 1 . (3) OJ No L 136, 26. 5. 1987, p . 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 170/20 Official Journal of the European Communities 3 . 7 . 90 ANNEX LOTS A and B 1 . Operation Nos (') : 29/90 (lot A) and 30/90 (lot B) 2. Programme : 1989 3. Recipient : Ethiopia 4. Representative of the recipient (2) ; Ambassade de 1'Ethiopie, Bd St Michel , 32, B-1040 Bruxelles ; telex 62285 ETH BRU B ; (in Ethiopia) Relief and Rehabilitation Commission (RRC), PO Box 5686, Addis Ababa ; Cable REHAB, tel. 15 30 11 5. Place or country of destination : Ethiopia 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3)(9) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIAl ) 8 . Total quantity s 800 tonnes net 9 . Number of lots : two (A : 400 tonnes ; B : 400 tonnes) 10 . Packaging and marking (6) Q : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) The containers and the cartons must carry the following wording :  lot A : 'ACTION No 29/90 / COLZA OIL / FOOD AID OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO THE PEOPLE OF ETHIOPIA / Date of shipment :  lot B : 'ACTION No 30/90 / COLZA OIL / FOOD AID OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO THE PEOPLE OF ETHIOPIA / Date of shipment : 1 1 . Method of mobilization : on the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing (8) : Assab or Massawa 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 8 .  7. 9 . 1990 18 . Deadline for the supply : 28. 9 . 1990 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 17. 7 . 1990 Tenders shall be valid until 12 midnight on 18 . 7. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 31 . 7 . 1990. Tenders shall be considered valid until 12 midnight on 1 . 8 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  21 . 9 . 1990 (c) deadline for the supply : 12. 10 . 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  3 . 7 . 90 Official Journal of the European Communities No L 170/21 LOT C 1 . Operation No (') : 208/90 2. Programme : 1989 3 . Recipient : Comors 4. Representative of the recipient (10) : M. Said Ahmed Said Ali, Ministre des Finances, Moroni, BP 324 ; tel . 217 67 (Moroni) 5 . Place or country of destination : Comors 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): see list published in OJ No G 216, 14. 8 . 1987, p. 3 (under IIIj\.1 ) 8 . Total quantity : 100 tonnes net (C 1 : 60 tonnes ; C 2 : 40 tonnes) 9 . Number of lots : one 10 . Packaging and marking (*)("): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) The containers must carry the following wording : 'ACTION N ° 208/90 / HUILE VÃ GÃ TALE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE Ã LA RÃ PUBLIQUE FÃ DÃ RALE ISLAMIQUE DES COMORES' 1 1 . Method of mobilization : on the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :   CI : Port de Moroni (Grande Comore)  C 2 : Port Mutsamudu (Anjouan) 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 21 . 8 .  14. 9 . 1990 18 . Deadline for the supply : 5. 10 . 1990 19 . Procedure for determining the costs of supply (*) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 17. 7. 1990, not later than 12 noon. Tenders shall be valid until 12 midnight on 18 . 7. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 . 7. 1990, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 1 . 8 . 1990 (b) period for making the goods available at the port of shipment : 4  28 . 9 . 1990 (c) deadline for the supply : 19 . 10 . 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de -Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 170/22 Official Journal of the European Communities 3 . 7 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. Haffner, PO Box 5570, Addis Ababa ; telex 21135 DELEGEUR. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Commission Regulation (EEC) No 2200/87 (OJ No L 204, 25 . 7. 1987, p. 1 ) has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) The vegetable oil is packaged in hermetically sealed high-density polyethylene containers which have the following characteristics :  content : five litres,  type of material : Lupolen 5661 B or equivalent,  weight : minimum 230 g,  resistance to compression : minimum 350 N, maximum 460 N. The containers must be stackable, with two flat sides, with an integrated handle and a sealed screw top. The containers must in turn be packed in groups of four in a carton. Carton : (OJ No C 216, 14. 8 . 1987, p. 3) (under 1.3.3.1 ) with, in addition, an interlocking fitment with slot in the middle. Q" The cartons shall be stacked on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features : four-way entry, non-reversible, with wings ; a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ; a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm three bearers measuring 100 mm in width and of a thickness of 22 mm nine dowels : 100 x 100 x 78 mm minimum. The palletized cartons shall be covered by a shrink film of a thickness of at least 150 |im. The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges. The whole of the above must be bound, in each direction, by three nylon straps of a width of not less than 16 mm with plastic buckles. (8) The unloading is programmed for Assab . Nevertheless an option between the ports of Massawa and Assab will remain open at the latest until the entry of the vessel into Ethiopian waters. (The port of Massawa can only accomodate ships with a maximum draught of 28 feet and a maximum length of 180 m.) ( ») The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship.' ( ,0) Commission delegate to be contacted by the successful tenderer : Conseiller Resident M. Wilkinson, Antenne des Comores, BP 559 Moroni ; telex 212 DELCEC KO, tel . 73 19 81 . (") The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.